DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 12/27/2018, an application for reissue of US Pat 9,538,322 to Scozzaro, itself based on application 14/345,291 (issued 1/3/2017) as a national stage entry of PCT/IB2012/054986, and the Amendment and Request for Continued Examination (RCE) of 6/28/2021.

Claims 1-16 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 12/27/2018 amending claims 1, 4-7, 9-11, and 14. By way of further amendments, claims 1-3, 6-10, and 15-21 are pending. 

This Action is Non-Final.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,538,322 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendment
The Amendment of 06/28/2021 is objected to for the following reasons:
The amendment to the claims does not comport with 37 CFT 1.173(b)(2) and (d)(2), which provides for the proper amendment of claims in a reissue application. 
First, this amendment removes matter from the instant claims using strikethrough. See claim 1.
Further, the amendment does not provide a proper statement of support for the changes to the claims as required by 37 CFR 1.173(c). Patent Owner’s statement that the changes to the claims in his Remarks are sufficient as to the changes made in this amendment in comparison to the previous set of claims; however, in previous amendments Patent Owner failed to provision a sufficient statement of support to 1, and thus the record does not include sufficient support as to all the changes made to the claims so far in this proceeding including changes to claim 1 requiring graphic connection of similar elements, or the similar limitation in new claim 18 as to a “common graphical indicator used for each element of interest that is of the same element type.” 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  For examples of proper amendments in a reissue application, please see MPEP 1453(V).
Any after final amendment filed after this action which does not comport with 37 CFR 1.173 will be considered non-responsive.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-10, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim  1 states “wherein said wireless connection does not transmit radio signals issued from said radio frequency tags by said wireless receiver”. It is unclear how the wireless receiver could transmit radio signals from RFID tags.
Claim 8 recites that “information necessary” to build a map has a specific magnitude, however the parent claim does not disclose any such information, and claim 8 is unclear as to the source of this information. 
Claim 9 recites a wireless device comprising the receiver, processor, storage component, and output component of claim 1, however claim 1 is a method claim, and thus does not properly claim such components. The Examiner recommends language such as “the wireless receiver used in claim 1”.
Further as to claim 9, the receiver, processor, storage component, and output component are all described as configured to implement the method of claim 1, however this is unclear as to which element performs which step of claim 1.
Ex Parte Breed, Appeal No. 2012-003990 (PTAB 2014).
Claim 16 further limits a structural element (wireless receiver) in a method claim, and thus does not properly further limit a process. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Here, it is unclear whether infringement would occur when one creates a receiver configured to receive the data, or when one performs a step of receiving the actual data itself.
Claim 19 and 20 further limit a structural element (a tag) in a method claim, not a process. Similarly as above, it is unclear whether infringement would occur when one creates an RFID tag or bar code, or when one performs a step of mapping such tags.
Claim 18 states “coordinates, in particular longitude and latitude” in line 20 of the claim. The term “in particular” renders the claim indefinite. MPEP 2173.05(b)(III) and 2173.05(d).
Claims 2, 3, 6-10, 15-17, and 19-21 are rejected as being dependent on claims 1 and 18.

Claim Rejections - 35 USC § 251
Claims 18-20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case and by way of the instant amendment, Applicant seeks to present new broadened independent claim 18 by at least replacing the reference to “radio frequency tags” with “tags”, as well as removing the requirement that the graphical presentation of the elements of interest is based on their “associated element” along with position and element type. 
(Step 2: MPEP 1412.02(B))  The record of the prior 14/345,291 application prosecution indicates that in an Amendment filed 5/16/2016, Patent Owner added the requirement of graphically representing elements based on their “associated element to independent claim 1 in response to a rejection of claim 1 responsive to the Final Rejection mailed 2/16/2016.
Later, Patent Owner acquiesced to an Examiner’s Amendment and Notice of Allowance of 8/12/2016, which added the requirement of “radio frequency tags”. Notice of Allowance at 3-4.
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to 
Note that, in the case of the subsequent amendment and the addition of “radio frequency tags”, an Examiner’s Amendment to the claims may also cause surrender of subject matter. MPEP 1412.02(II)(B)(2). Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim can show that the limitation was added in direct reply to the rejection. This too will establish the omitted limitation as relating to subject matter previously surrendered.
(Step 3: MPEP 1412.02(C)) It is noted that the surrendered subject matter has been broadened as to “associated element” and “radio frequency tag”. 
If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim such that the claim is broadened, the analysis based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012) is as follows: 
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.

Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.
Here it is noted that the broadened claim limitations at issue are met by the prior art (see the rejection below under 35 USC 103(a) as well as Response to Arguments below), and thus it is demonstrated that the retained portion of the modified limitation is well known in the art. Thus impermissible recapture exists in claims 18-20.


Claim Interpretation
It is noted that amended/added independent claims 1 and 18 recite a map wherein single elements belonging to the same element type are characterized by the same graphic representation and are graphically connected to other elements of the same type individuated by a common identification datum when pertaining to a complex environmental structure. 
First off, the use of the plural “single elements” and “other elements” implies that a plurality of elements belonging to the same type are each connected to at least two other elements of the same type. Alternately, the limitation may be interpretable as requiring that every single element of the same type is graphically connected to at least two others of the same type.
Looking to the instant disclosure, there are few details regarding this limitation, and the patent does not describe any specifics as to the nature of the graphic connection except, as an example, drawing a line connecting various points together. ‘322 Patent at col. 5 ll. 12-24 and FIG 5 in general.
It is noted that the instant disclosure does not disclose anywhere that every single element of the same kind must be connected to other elements at all. Note FIG 5 shows several ceiling tags that are not connected to anything at all, much less another ceiling tag, much less multiple such tags. Several tags are shown that are connected to multiple other tags of the same type (several ceiling tags as well as several perimeter tags). Thus the broadest reasonable interpretation of this claim limitation, consistent with the specification, is that at least two elements on the map that belong to the same type are each connected to at least two other elements of the same type.

Lastly, as to “individuated by a common identification datum”, while “individuated” means “to distinguish from others of the same kind”, and thus it is unclear how elements of the same kind can be distinguished from each other using a datum common to all of them, the disclosure of the instant patent states that the intention of such a datum is to allow various different elements to be grouped together, and thus the datum claimed is read as a general datum that may be used to associate certain elements to the exclusion of others, such as mapping elements on one floor while excluding those on other floors, or provisioning elements specific to a place.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9, 10, 15-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat 7,751,971 to Chang et al. in view of US Pat 8,437,954 to Freeman et al., US Pat PG PUB 2008/0309461 to Mizuki et al., and US Pat PG PUB 2009/0153328 to Otani et al.

As to claims 1 and 9, Chang discloses:
A method for graphically reconstructing a map of an environment in a wireless device, said environment being equipped with a plurality of radio frequency tags set in a number dependent on a level of detail to be obtained in said reconstruction, said device comprising:

Chang discloses a wireless device including a display. Chang at FIG 1, element 100 and 155, and col. 3 ll. 45-61. The device creates a map of its environment. Id. at FIG 4 and col. 17 ll. 41-53. The environment may be equipped with a plurality of RFID tags. Id. at col. 6 l. 1-47. The number of RFID tags used in the system would inherently be dependent on a level of detail to be reconstructed.
a wireless receiver other than a radio frequency tag reader configured to receive identification and localization data of said radio frequency tags associated with elements present in said environment; 

Chang discloses a wireless receiver for receiving ID and location data over a network/internet connection. Chang at col. 8 ll. 29-50. As the device of Chang may receive this data over a cellular or Wi-Fi connection, this receiver is not an RFID tag reader. The ID and location data may be of various elements obtained via, among various techniques, RFID tags associated with elements present in the environment which are obtained by the system. Id. at col. 7 l. 63-col. 8 l. 11 and col. 6 ll. 16-35. col. 14 l. 6-col. 15 l. 16.  
a processor;

a filing and/or storage component;

an output component configured to provide visual information about said environment, 


said method comprising the steps of: 

receiving by said wireless receiver identification and localization data of said plurality of radio frequency tags available in said environment over a wireless connection, wherein said wireless connection does not transmit radio signals issued from said radio frequency tags by said wireless receiver, wherein said identification and localization data comprises associated information about at least one element present in said environment and about an element type thereof;

Chang discloses receiving information as to RFID tags as noted above over a Wi-Fi or cellular connection. This is read as not being radio signals issued by the RFID tag, as such are different types of radio signals. The data comprises associated information about at least one element and element type. See Chang at FIG 4, showing the display of received associated information as to the name and type of various elements as well as col. 17 l. 54-col. 18 l. 29, which also further discloses additional information about elements present such as metadata.
storing said identification and localization data including the associated information into said filing and/or storage component by said processor;

Chang discloses storing data stored locally in the device. Chang at col. 4 ll. 56-67. This data is received from the network. Id. at col. 8 ll. 37-50. It would inherently be stored in the device prior to display.
providing on said output component at least one map of said environment, wherein the map is reconstructed by said processor graphically representing the elements of the environment associated to said radio frequency tags based on their position and element types,



wherein single elements belonging to the same element type are characterized by the same graphic representation and are graphically connected to other elements of
the same type … when pertaining to a complex environmental structure made up of multiple elements;

Chang discloses a complex environmental structure. Chang at col. 16 ll. 46-54, citing Beijing’s Forbidden City as a possible environment. Elements belonging to the same type are characterized by the same graphic representation. Chang at FIG 4, noting the same graphic symbol for individuals such as the user and Steve. Chang discloses an arrow on the display between the two elements, which connects the two and reads a graphic connection. Id. at col. 18 ll. 7-19.
Chang does not disclose that at least two elements of that same type are graphically connected to at least two others of the same type (see above as to the broadest reasonable interpretation of this limitation), and are individuated by a common identification datum.
Chang further does not disclose that said identification and localization data are stored in a form of at least one table, and wherein in said at least one table there is at least one row for each of said radio frequency tags and at least the following fields belonging to said identification and localization data of said radio frequency tags are represented in columns of said at least one table, either fully or partially: univocal identifier of one of said radio frequency tags; coordinates, comprising one or more of: latitude, longitude, elevation, or geographical position, of said radio frequency tag associated with one element of said environment; type of element present in said environment which the radio frequency tag is associated with.
Freeman discloses an analogous art, namely a device and method for graphically reconstructing a map of an environment using a wireless device comprising a display, receiver, storage, and processor. Freeman at FIGS 1 and 2, col. 2 ll. 22-25 and 46-62, and col. 4 ll. 14-23. The environment is equipped with a plurality of radio frequency tags set in a number dependent on a level of detail to be obtained in said reconstruction. Id. at FIG 3, col. 4 ll. 31-40, col. 7 ll. 16-37, col. 8 ll. 4-28, and col. 5 ll. 11-17. The device may provide directions to the user to specific elements in a manner similar to Chang, but specifically may provide a graphic direction to all elements of a specific type in an order. Id. at col. 5 ll. 18-51. The environment may be a complex environmental structure made up of multiple elements. Id. at FIG 1 showing the environment to be a building, facility, or a floor of a hospital. Freeman specifies that the user of the device may query the system to provide graphic direction to all of a single type of element (HVAC systems, pipe chases) within the facility i.e. the floor of the hospital shown in FIG 1. Id. at col. 5 ll. 18-51.
Mizuki discloses an analogous art, namely a tracking system, wherein a user handheld device receives RFID tag information and wherein data from said tags is stored in a table. Mizuki at FIGS 1 and 2, PARA [0051], [0053], [0058], and [0068]. The table comprises at least one row for each tag and the table includes the following fields in columnar form for each row:

Geographical position (“LOCATION INFORMATION”); and
Type of element present with which the tag is associated (“ARTICLE INFORMATION”). Mizuki at element 41a, FIG 2 and PARA [0059-0062]).
Lastly, Otani discloses an analogous art, namely a method for organizing data related to RFID tags in a database, wherein a user may search the database to provide a table of tags according to, among other details, a single area (here a shelf numbered 001). Otani at FIG 6 and at ¶¶0046, 0047, 0060, and 0061. As the table specifies tags associated with that shelf, such is read as a common identification datum.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang by the teachings of Freeman, Mizuki, and Otani.  All four are analogous art, and Freeman states the advantage of directing a user to all objects of a certain type. Chang states that his system “maximizes user experience” (Chang at col. 2 ll. 4-22), and Mizuki and Otani merely discloses the use of a table, a well-known method of storing data, for the implementation of an RFID tag-associated element information storage system. Lastly, one of ordinary skill in the art, seeing Freeman’s teaching of limiting the user to mapping a route to each of a single element within a single floor or facility, would understand that it would be necessary to have a common identification datum to do so, otherwise the user would end up being routed to every HVAC, pipe chase, electrical closet etc. in the entire area; that is to say, a common datum would be needed to limit the search and listing of elements to only those identified as part of the facility, leading them to the Otani reference’s teaching of such a datum. One of ordinary skill in the art would have understood such modifications to merely be an example of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Lastly, it is noted that Freeman discloses a plurality of the same elements along the path or circuit, and given the examples of Freeman (plumbing fixtures, pipe chases, HVAC equipment), one of ordinary skill in the art would have appreciated numerous such elements within an entire building, and thus the map could provide a route to at least four such elements, which would create a route that provides at least two elements on the map that are connected to at least two other such elements. Note that Chang discloses four elements of the same type on FIG 4 (here people) and a map provided in the combined invention from the user to each other person on the map in any sequence would connect the four in such a manner that at least two elements would be connected to at least two others of the same type. Likewise Chang discloses a guided tour of artifacts in the Forbidden City, which comprises a great number of such artifacts.
As to claim 6:
wherein the elements of said complex environmental structure are connected to each other according to a particular order indicated in said associated information.
 Freeman discloses that the elements of said complex environmental structure are connected to each other according to a particular order indicated in said associated information. Freeman at col. 5 ll. 18-51, showing category and particular order-based directions to the user within that category.

As to claim 7:
wherein said wireless device comprises a reader of radio frequency tags, configured to detect said radio frequency tags present within its own coverage range, the method further comprising the step of receiving radio signals from at least one of said radio frequency tags, estimating the position thereof through said processor on the basis of the received radio signals, and providing on said output component said estimated position within said map of said environment.
Chang discloses that the device may locate itself using RFID tags in the environment using an RFID reader in the device, and provide an estimated location of the device. Chang at col. 2 ll. 23-41 and col. 7 l. 63-col. 8 l. 28. Freeman discloses that his wireless device comprises a reader of radio frequency tags configured to detect said radio frequency tags present within its own coverage range, the method further comprising the step of receiving radio signals from at least one of said radio frequency tags, estimating the position thereof through said processor on the basis of the received radio signals, and providing on said output component said estimated position within said map of said environment. Freeman at FIG 2, col. 2 ll. 46-62, col. 4 l. 41-col. 5 l. 17, and col. 7 ll. 38-58. 
As to claim 10:
wherein said output component comprises at least one display and/or at least one touch screen and/or an audio playback unit, and/or a tactile-stimulus production unit, configured to reproduce information about the environment on said map, respectively as a graphic, audio or tactile reproduction.
Chang discloses a display as noted above, graphically reproducing environment information. Freeman discloses a display in FIG 2.

As to claim 15:
wherein the actual distances of the environment represented by said map can be deduced from said localization data and are represented on the basis of a given scale, which scale can be resized by means of a specific command available on the device.
Chang discloses that the distances represented by the map are deduced from the data and are represented at a given scale, and that the map may be used at different scales by resizing by user request, which reads as by a command. Chang at FIG 4, col. 6 l. 47-col. 7 l. 21, and col. 15 ll. 18-58.
As to claim 16:
wherein the wireless receiver is configured to receive said identification and localization data in the part received in clear from a Wi-Fi access point
Chang discloses that the device may receive information from a Wi-Fi access point to determine its identification and localization data. Chang at col. 14 ll. 32-65.
As to claim 17, Chang discloses the receiver, processor, storage, and output components above in the rejection of claim 1. Chang further discloses that the wireless device may comprise an RFID tag reader and detect local tags and receive information from them to estimate its position, and using the network data, estimate its position and provide such on the map. Chang at col. 2 ll. 23-41 and col. 7 l. 63-col. 8 l. 28. Freeman discloses that his wireless device comprises a reader of radio frequency tags configured to detect said radio frequency tags present within its own coverage range, the method further comprising the step of receiving radio signals from at least one of said radio frequency tags, estimating the position thereof through said processor on the basis of the received radio signals, and providing on said output component said estimated position within said map of said environment. Freeman at FIG 2, col. 2 ll. 46-62, col. 4 l. 41-col. 5 l. 17, and col. 7 ll. 38-58.
As to claim 21, Freeman discloses that the system may provision a path to an input final destination. Freeman at col. 4 ll. 41-64. Freeman further states that the path may be a “circuit”, which one of ordinary skill in the art would understand means a route that starts and finishes at the same spot. Id. at col. 5 ll. 18-20. If the final destination is set to be the same as the initial starting point, the combined invention would graphically create a path comprising a closed loop.

As to claim 18, Chang discloses:
A method for graphically reconstructing a map of an environment by an electronic device, starting from a table comprising a plurality of references to elements of interest of said environment, 
Chang discloses an electronic device including a display. Chang at FIG 1, element 100 and 155, and col. 3 ll. 45-61. The device creates a map of its environment. Id. at FIG 4 and col. 17 ll. 41-53. Chang discloses storing data stored locally in the device. Chang at col. 4 ll. 56-67. This data is received from the network. Id. at col. 8 ll. 37-50. It would inherently be stored in the device prior to display.
wherein each set of element of interest is associated with a tag 

In Chang, the ID and location data may be of various elements obtained via RFID tags associated with elements present in the environment which are obtained by the system. Id. at col. 7 l. 63-col. 8 l. 11 and col. 6 ll. 16-35. col. 14 l. 6-col. 15 l. 16.  
said device including: a processor; a filing and/or storage component; an output component configured to provide visual information about said environment, said method comprising the steps of:

Chang discloses a processor, storage component, and output component. Chang at FIG 1, elements 110, 160, and 155.
acquiring from said filing and/or storage component said identification and localization data of said plurality of elements of interests, and;

As noted above, Chang discloses storing data stored locally in the device, and receiving identification and localization data from the network. It would inherently be stored in the device prior to display, and thus acquired from the storage.
providing on said output component at least one map of said environment, wherein the map is reconstructed by said processor to graphically represent the elements of interest based on each element's associated position and associated element type and wherein single elements of interest belonging to the same type are characterized by a common graphic representation and are connected to other elements of the same element type … when pertaining to a complex environmental structure made up of multiple elements.


Chang discloses providing a map of the environment as noted above, said map necessarily inherently being constructed by the processor. The map graphically represents the elements of the environment associated with the ID and location information received, and does so based on the element’s positions and types. Chang at FIG 4 and col. 17 l. 21-col. 18 l. 29. 
Chang discloses a complex environmental structure. Chang at col. 16 ll. 46-54, citing Beijing’s Forbidden City as a possible environment. Elements belonging to the same type are characterized by the same graphic representation. Chang at FIG 4, noting the same graphic symbol for individuals such as the user and Steve. Chang discloses an arrow on the display between the two elements, which connects the two and reads a graphic connection. Id. at col. 18 ll. 7-19.
Chang does not disclose that at least two elements of that same type are graphically connected to at least two others of the same type (see above as to the broadest reasonable interpretation of this limitation), and are individuated by a common identification datum.
storing said table in said filing and/or storage component for each of said elements of interest, wherein said table comprises a plurality of rows, each said row including fields indicating identification and localization data, wherein said localization data comprises the position of each element of interest in the environment and wherein said identification data comprises an indication of an element type of each element of interest; wherein said fields indicating said identification and localization data are represented by columns such that in said table there is a corresponding row for each element of interest associated with a tag, and wherein said columns of said table are represented, either fully or partially, at least the following fields belonging to said identification and localization data of each element of interest with its associated tag: an univocal identifier for at least one of said elements of interest and its associated tag; coordinates, in particular latitude, longitude, elevation, or geographical position of at least one element of interest of said environment associated with its associated tag; a type of tag defining at least one element of interest present in said environment with which the tag is associated.
Freeman discloses an analogous art, namely a device and method for graphically reconstructing a map of an environment using a wireless device comprising a display, receiver, storage, and processor. Freeman at FIGS 1 and 2, col. 2 ll. 22-25 and 46-62, and col. 4 ll. 14-23. The environment is equipped with a plurality of radio frequency tags set in a number dependent on a level of detail to be obtained in said reconstruction. Id. at FIG 3, col. 4 ll. 31-40, col. 7 ll. 16-37, col. 8 ll. 4-28, and col. 5 ll. 11-17. The device may provide directions to the user to specific elements in a manner similar to Chang, but specifically may provide a graphic direction to all elements of a specific type in an Id. at col. 5 ll. 18-51. The environment may be a complex environmental structure made up of multiple elements. Id. at FIG 1 showing the environment to be a building, facility, or a floor of a hospital. Freeman specifies that the user of the device may query the system to provide graphic direction to all of a single type of element (HVAC systems, pipe chases) within the facility i.e. the floor of the hospital shown in FIG 1. Id. at col. 5 ll. 18-51.
Mizuki discloses an analogous art, namely a tracking system, wherein a user handheld device receives RFID tag information and wherein data from said tags is stored in a table. Mizuki at FIGS 1 and 2, PARA [0051], [0053], [0058], and [0068]. The table comprises at least one row for each tag and the table includes the following fields in columnar form for each row:
Unique identifier for the tag (“ID INFORMATION”);
Geographical position (“LOCATION INFORMATION”); and
Type of element present with which the tag is associated (“ARTICLE INFORMATION”). Mizuki at element 41a, FIG 2 and PARA [0059-0062]).
Lastly, Otani discloses an analogous art, namely a method for organizing data related to RFID tags in a database, wherein a user may search the database to provide a table of tags according to, among other details, a single area (here a shelf numbered 001). Otani at FIG 6 and at ¶¶0046, 0047, 0060, and 0061. As the table specifies tags associated with that shelf, such is read as a common identification datum.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang by the teachings of Freeman, Mizuki, and Otani.  All four are analogous art, and Freeman states the advantage of directing a user to all objects of a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Lastly, it is noted that Freeman discloses a plurality of the same elements along the path or circuit, and given the examples of Freeman (plumbing fixtures, pipe chases, HVAC equipment), one of ordinary skill in the art would have appreciated numerous such elements within an entire building, and thus the map could provide a route to at least four such elements, which would create a route that provides at least two elements on the map that are connected to at least two other such elements. Note that Chang discloses four elements of the same type on FIG 4 (here people) and a map provided in the combined invention from the user to each other person on the map in any sequence 
	Further as to claim 19, Chang discloses that the tag is an RFID tag.



Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. in view of Freeman et al., Mizuki et al., and Otani et al. as applied to claim 1 above, and further in view of US Pat 5,726,435 to Hara et al.
As to claim 2, Chang in view of Freeman, Mizuki, and Otani discloses claim 1 from which claim 2 depends above. Further, Freeman discloses that the RFID tag information is supplemented with a bar code. Freeman at col. 5 ll. 18-25. Freeman does not disclose the bar code is a QR code or two-dimensional.
Hara discloses a QR code, a specific kind of barcode, that was at the time of the invention notoriously well-known as a bar code for conveying information. Hara at FIG 1, col. 7 l. 60-col. 8 l. 61.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang in view of Freeman, Mizuki, and Otani in such a manner. The combination discloses a bar code, and Hara discloses a form of bar code that was notoriously well-known at the time of the invention. One of ordinary skill in the art would have understood such modifications to merely be an example of combining prior art elements according to know methods, each element performing the same function as it does separately, creating predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 3, Chang further discloses that key points may be entered manually. Chang at col. 13 ll. 4-45. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. in view of Freeman et al., Mizuki et al., and Otani et al. as applied to claim 1 above, and further in view of US PGPUB 2007/0001862 to Zweig.
As to claim 8, Chang in view of Freeman, Mizuki, and Otani discloses claim 1 from which claim 8 depends above. Chang in view of Freeman, Mizuki, and Otani fail to disclose that the information necessary for building said map has the order of magnitude of tens of bytes for each one of said radio frequency tags.
Zweig discloses RFID tags, noting that prior to the invention by Patent Owner, some RFID tags could carry information in the vicinity of tens of bytes. Zweig at PARAS [0169-0175]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang in view of Freeman, Mizuki, and Otani in such a manner. The combination discloses RFID tags, and Zweig discloses various options that were known at the time of the invention as to the size of RFID tag data. One of ordinary skill in the art would have understood such modifications to merely be an example of combining prior art elements according to know methods, each element performing the same function as it does separately, creating predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. in view of Freeman et al., Mizuki et al., and Otani et al. as applied to claim 18 above, and further in view of US Pat 5,726,435 to Hara et al.
As to claim 20, Chang in view of Freeman, Mizuki, and Otani discloses claim 18 from which claim 20 depends above. Further, Freeman discloses that the RFID tag information is supplemented with a bar code. Freeman at col. 5 ll. 18-25. Freeman does not disclose the bar code is a QR code or two-dimensional.
Hara discloses a QR code, a specific kind of barcode, that was at the time of the invention notoriously well-known as a bar code for conveying information. Hara at FIG 1, col. 7 l. 60-col. 8 l. 61.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chang in view of Freeman, Mizuki, and Otani in such a manner. The combination discloses a bar code, and Hara discloses a form of bar code that was notoriously well-known at the time of the invention. One of ordinary skill in the art would have understood such modifications to merely be an example of combining prior art elements according to know methods, each element performing the same function as it does separately, creating predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).



Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.
As to the rejections under 35 USC 251 (Recapture, Remarks at 10), the Examiner finds Patent Owner’s arguments not persuasive. Here, Patent Owner argues that the exception under Mostafazadeh (cited above) applies. However, the Examiner notes that the rejection under the art implies that the feature at issue is “well-known in the art” and thus the broadened version of the limitation still relates to surrendered subject matter. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. As noted in the previous Action, this is further established by the general fact that providing a graphic representation of elements on a map based on their position and type is an old, well-known concept; take a simple road map, showing towns and cities in their relative positions, their types delineated by circles of varying size according to population, or filled in (or represented by a star) as to a principal city or capitol.
As to the rejections under 35 USC 103 (Remarks at 10-19), the Examiner finds Patent Owner’s arguments not persuasive.
First, it is noted that much of Patent Owner’s arguments are moot in view of the new ground of rejection above. Further, Patent Owner provides numerous arguments against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Patent Owner further argues that Freeman fails to disclose graphically reconstructing a map of an environment. The Examiner finds this argument not persuasive. Freeman clearly discloses provisioning a graphical map. Freeman at FIG 2. Freeman discloses that this map includes multiple directional path segments leading a user from a point in the facility to a final destination. Freeman at col. 4 l. 65–col. 5 l. 10. Id and at col. 5 ll. 18-42. As to the map including elements based on their position and types, and representing elements of the same type graphically using the same graphic, this is clearly taught by Chang.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, namely as to mapping and RFID systems.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the Final Rejection of 12/28/2020 at 4.